Exhibit 10.1

ASSET PURCHASE AGREEMENT

by and between

PFF BANCORP, INC.

and

CALIFORNIA FINANCIAL PARTNERS, INC.

December 3, 2008



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

TABLE OF CONTENTS

 

          Page

ARTICLE 1

   DEFINITIONS    2

ARTICLE 2

   PURCHASE AND SALE OF ASSETS    8

2.1

   Sale and Purchase of Assets    8

2.2

   Excluded Assets    9

2.3

   Assumption of Liabilities    9

2.4

   Excluded Liabilities    9

2.5

   Cure Costs    9

2.6

   “As Is” Transaction    9

2.7

   Consideration    10

2.8

   Payment of Purchase Price    10

ARTICLE 3

   REPRESENTATIONS AND WARRANTIES OF SELLER    10

3.1

   Organization and Good Standing    10

3.2

   No Conflicts    10

3.3

   Execution and Delivery    11

3.4

   Judgments; Litigation    11

3.5

   Title to Assets    11

3.6

   Compliance with Law    11

3.7

   Material Contracts    11

ARTICLE 4

   REPRESENTATIONS AND WARRANTIES OF PURCHASER    11

4.1

   Organization and Good Standing    11

4.2

   Execution and Delivery    12

4.3

   No Conflicts    12

4.4

   Financing    12

4.5

   Adequate Assurance of Assigned Contracts    12

4.6

   Investigation    12 ARTICLE 5       13

5.1

   Conduct of Business of Seller    13

5.2

   Access to Information    14

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

5.3  

   Assignability of Certain Contracts, Etc    16

5.4  

   Consents Related to Advisory Contracts    16

5.5  

   Rejected Contracts    17

5.6  

   Further Agreements    17

5.7  

   Further Assurances    17

5.8  

   Preservation of Records    19

5.9  

   Publicity    19

5.10

   Notification of Certain Matters    20

5.11

   Amendment    20

5.12

   Waiver    20

ARTICLE 6

   CONDITIONS TO CLOSING    20

6.1  

   Conditions Precedent to the Obligations of the Purchaser and Seller    20

6.2  

   Conditions Precedent to the Obligations of Seller    21

6.3  

   Conditions Precedent to the Obligations of the Purchaser    22

6.4  

   Frustration of Closing Conditions    23

6.5  

   Survival of Representations and Warranties    23

6.6  

   Indemnification and Payment of Damages By Purchaser    23

ARTICLE 7

   CLOSING AND TERMINATION    24

7.1  

   Closing    24

7.2  

   Closing Deliveries by Seller    24

7.3  

   Closing Deliveries by the Purchaser    25

7.4  

   Termination of Agreement    25

7.5  

   Procedure Upon Termination    27

7.6  

   Effect of Termination    27

ARTICLE 8

   BANKRUPTCY COURT MATTERS    27

8.1  

   Competing Bid and Other Matters    27

8.2  

   Sale Order    28

ARTICLE 9

   GENERAL PROVISIONS    29

9.1  

   Notices    29

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

             9.2  

   Severability    30

9.3  

   Entire Agreement    30

9.4  

   Successors and Assigns    30

9.5  

   Counterparts    31

9.6  

   Recitals, Schedules and Annexes    31

9.7  

   Construction    31

9.8  

   Governing Law    32

9.9  

   Jurisdiction, Waiver of Jury Trial    32

9.10

   Injunctive Relief    33

9.11

   Expenses    33

9.12

   Non Recourse    33

9.13

   Time of the Essence    33

 

-iii-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
December 3, 2008 between California Financial Partners, Inc., a California
corporation (“Purchaser”), and PFF Bancorp, Inc., a Delaware corporation
(“Seller”).

R E C I T A L S

A. WHEREAS, Seller owns and desires to sell to Purchaser, and Purchaser desires
to purchase from Seller, certain assets of the Seller (the “Purchased Assets”).

B. WHEREAS, Seller shall be a debtor and debtor in possession in that certain
bankruptcy case (the “Chapter 11 Case”) under chapter 11 of title 11 of the
United States Code, 11 U.S.C. §§ 101 et eq. (the “Bankruptcy Code”) filed in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”).

C. WHEREAS, in connection with the Chapter 11 Case and subject to the terms and
conditions contained herein and following the entry of the Sale Order (as
defined herein) finding the Purchaser as the winning bidder and subject to the
terms and conditions thereof, Seller shall sell, transfer and assign to the
Purchaser, and the Purchaser shall purchase and acquire from Seller, pursuant to
Sections 105, 363 and 365 of the Bankruptcy Code, the Purchased Assets, and
assume from Seller the Assumed Liabilities (as defined herein), all as more
specifically provided herein and in the Sale Order.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

“Action” shall mean any actual or threatened claim, action, suit, arbitration,
hearing, inquiry, proceeding, complaint, charge or investigation by or before
any Governmental Entity or arbitrator and any appeal from any of the foregoing.

“Advisers Act” shall mean the Investment Advisers Act of 1940, as amended.

“Advisory Contract” shall have the meaning set forth in Section 5.4.

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with the
former Person, where “control” means the power, directly or indirectly, to
direct or cause the direction of the management and policies of another Person,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” shall have the meaning set forth in the Introduction.

“Alternative Transaction” shall have the meaning set forth in Section 8.1.

“Assets” shall have the meaning set forth in Section 2.1.

“Assigned Contracts” shall have the meaning set forth in Section 6.2(b).

“Assumed Liabilities” shall have the meaning set forth in Section 2.3.

“Assumed Permit” shall have the meaning set forth in Section 5.3.

“Auction” shall have the meaning set forth in the Bidding Procedures Order.

“Back-up Bidder” shall have the meaning set forth in Section 8.1.

“Bankruptcy Code” shall have the meaning set forth in the Recitals.

“Bankruptcy Court” shall have the meaning set forth in the Recitals.

“Bankruptcy Exceptions” shall have the meaning set forth in Section 3.7.

“Bid Procedures Motion” shall have the meaning set forth in Section 8.1.

“Bidding Procedures Order” shall have the meaning set forth in Section 6.1(b).

 

-2-



--------------------------------------------------------------------------------

“Business” shall mean any and all business activities of any kind that are
conducted by Seller.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
Law to be closed.

“Chapter 11 Case” shall have the meaning set forth in the Recitals.

“Client” shall have the meaning set forth in Section 5.4.

“Client Consent” shall have the meaning set forth in Section 5.4.

“Client Notice” shall have the meaning set forth in Section 5.4.

“Closing” and “Closing Date” have the respective meanings assigned to such terms
in Section 7.1.

“Competing Bid” shall have the meaning set forth in Section 8.1.

“Confidential Information” shall have the meaning set forth in Section 5.2.

“Contract” shall mean any written or oral contract, purchase order, service
order, sales order, indenture, note, bond, lease, license, commitment or
instrument or other agreement, arrangement or commitment that is binding upon a
Person or its property.

“Cure Costs” shall have the meaning set forth in the Bidding Procedures Order.

“Damages” shall have the meaning set forth in Section 6.6.

“Documents” shall mean all of Seller’s written files, documents, instruments,
papers, books, reports, records, tapes, microfilms, photographs, letters,
budgets, forecasts, plans, operating records, safety and environmental reports,
data, studies and documents, Tax Returns, ledgers, journals, title policies,
customer lists, regulatory filings, operating data and plans, research material,
technical documentation (design specifications, engineering information , test
results, maintenance schedules, functional requirements, operating instructions,
logic manuals, processes, flow charts, etc.), user documentation (installation
guides, user manuals, training materials, release notes, working papers, etc.),
marketing documentation (sales brochures, flyers, pamphlets, web pages, etc.),
and other similar materials, in each case whether or not in electronic form.

“Employee” shall mean an individual who, as of the applicable date, is employed
by Seller in connection with the Business.

 

-3-



--------------------------------------------------------------------------------

“Encumbrance” shall mean any lien, encumbrance, claim (as defined in
Section 101(5) of the Bankruptcy Code), right, demand, charge, mortgage, deed of
trust, option, pledge, security interest or similar interest, title defects,
hypothecations, easements, rights of way, restrictive covenants, encroachments,
rights of first refusal, preemptive rights, judgments, conditional sale or other
title retention agreements and other impositions, imperfections or defects of
title or restrictions on transfer or use of any nature whatsoever.

“Excluded Assets” shall have the meaning set forth in Section 2.2.

“Excluded Liabilities” shall have the meaning set forth in Section 2.4.

“Execution Date” shall have the meaning set forth in Section 5.1(a).

“Final Order” shall have the meaning set forth in the Bidding Procedures Order.

“Governmental Body” shall mean any government, quasi governmental entity, or
other governmental or regulatory body, agency or political subdivision thereof
of any nature, whether foreign, federal, state or local, or any agency, branch,
department, official, entity, instrumentality or authority thereof, or any court
or arbitrator (public or private) of applicable jurisdiction.

“Governmental Entity” shall mean any local, state, federal or foreign (i) court,
(ii) government or (iii) governmental department, commission, instrumentality,
board, agency or authority, including the Internal Revenue Service and other
taxing authorities.

“Income Tax” shall mean all Taxes based upon, measured by, or calculated with
respect to gross or net income or gross or net receipts or profits, including
any interest, penalty or addition thereto.

“Intellectual Property” shall mean all intellectual property and proprietary
rights of any kind, including the following: (i) trademarks, service marks,
trade names, slogans, logos, trade dress, internet domain names, uniform
resource identifiers, rights in design, brand names, and other similar
designations of source or origin, together with all goodwill, registrations and
applications related to the foregoing; (ii) patents, utility models and
industrial design registrations (and all continuations, divisionals,
continuations in part, provisionals, renewals, reissues, re-examinations and
applications for any of the foregoing); (iii)copyrights and copyrightable
subject matter (including without limitation any registration and applications
for any of the foregoing); (iv) trade secrets and other confidential or
proprietary business information (including manufacturing and production
processes and techniques, research and development information, technology,
drawings, specifications, designs, plans, proposals, technical data, financial,
marketing and business data, pricing and cost information, business and

 

-4-



--------------------------------------------------------------------------------

marketing plans, customer and supplier lists and information), know how,
proprietary processes, formulae, algorithms, models, and methodologies;
(v) computer software, computer programs, and databases (whether in source code,
object code or other form); and (vi) all rights to sue for past, present and
future infringement, misappropriation, dilution or other violation of any of the
foregoing and all remedies at law or equity associated therewith.

“Knowledge” shall mean actual knowledge without investigation.

“Laws” shall mean all federal, state, local or foreign laws, statutes, common
laws, rules, codes, regulations, restrictions, ordinances, orders, decrees,
approvals, directives, judgments, rulings, injunctions, writs and awards of, or
issued, promulgated, enforced or entered by, any and all Governmental Bodies, or
court of competent jurisdiction, or other requirement or rule of law.

“Leased Real Property” means all of the real property leased, subleased,
licensed, used or occupied by Seller, together with all buildings, structures,
fixtures and improvements erected thereon, and any and all rights, privileges,
easements, licenses, hereditaments and other appurtenances relating thereto, and
used, or held for use, in connection with the operation of the Business.

“Legal Requirement” shall mean any statute, law, ordinance, rule, regulation,
permit, order, writ, judgment, injunction, decree or award issued, enacted or
promulgated by any Governmental Entity or any arbitrator.

“Liability” means any debt, liability, commitment or obligation of any kind,
whether fixed, contingent or absolute, matured or unmatured, liquidated or
unliquidated, accrued or not accrued, asserted or not asserted, known or
unknown, determined, determinable or otherwise, whenever or however arising
(including, whether arising out of any contract or tort based on negligence or
strict liability).

“Lien” shall mean all liens (including judgment and mechanics’ liens, regardless
of whether liquidated), mortgages, assessments, security interests, easements,
claims, pledges, trusts (constructive or other), deeds of trust, options or
other charges, encumbrances or restrictions.

“Material Adverse Effect” shall mean any event, change, occurrence, fact,
condition or effect that has or would reasonably be expected to have, either
indirectly or in the aggregate with any other event, change, occurrence, fact,
condition or effect, a materially adverse effect on the business, financial
condition, capitalization, operations or financial performance of the Seller;
provided, however, that in no event shall any of the following, alone or in
combination, be deemed to constitute a Material Adverse Effect: any material
adverse change, event, circumstance or development with respect to, or effect
resulting from:

 

-5-



--------------------------------------------------------------------------------

(i) changes after the Closing Date in the U.S. or global economy or capital
markets in general;

(ii) changes after the Closing Date that affect generally the industries in
which the Seller operates;

(iii) changes after the Closing Date in applicable law or in GAAP;

(iv) the announcement of this Agreement and the transactions contemplated
hereby, including, but not limited to, any decline in customer business, or any
resignation of any employees;

(v) failure(s) by the Seller to meet internal operating projections or
forecasts, or published revenue or earnings or predictions;

(vi) any act or threat of terrorism or war, any armed hostilities or terrorist
activities, any threat or escalation of armed hostilities or terrorist
activities or any governmental or other response or reaction to any of the
foregoing or any natural disasters or any national or international calamity
affecting the United States or other geographical region in which the Seller
does business; or

(vii) any action taken that is required by this Agreement or at the written
request of the Purchaser.

“Material Contract” shall have the meaning set forth in Section 3.7.

“Monthly Payment” shall have the meaning set forth in Section 2.7.

“Ordinary Course of Business” shall mean the ordinary and usual course of normal
day to day operations of the Business consistent with past practice.

“Outside Back-up Date” shall have the meaning set forth in Section 8.1.

“Party” shall mean the Seller and/or the Purchaser.

“Permits” shall mean all notifications, licenses, permits (including
environmental, construction and operation permits), franchises, certificates,
approvals, consents, waivers, clearances, exemptions, classifications,
registrations, variances, orders, tariffs, rate schedules and other similar
documents and authorizations issued by any Governmental Body to Seller and used,
or held for use, in connection with the operation of the Business or applicable
to ownership of the Purchased Assets or assumption of the Assumed Liabilities.

“Permitted Assign” shall have the meaning set forth in Section 9.4.

 

-6-



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean (i) Encumbrances for utilities and current
Taxes not yet due and payable or being contested in good faith; (ii) easements,
rights of way, restrictive covenants, encroachments and similar non-monetary
encumbrances or non-monetary impediments against any of the Purchased Assets
which do not, individually or in the aggregate, adversely affect the operation
of the Business and, in the case of the Assumed Leased Real Property, which do
not, individually or in the aggregate, adversely affect the use of occupancy of
such Assumed Leased Real Property as it relates to the operation of the Business
or materially detract from the value of the Assumed Leased Real Property,
(iii) applicable zoning Laws, building codes, land use restrictions and other
similar restrictions imposed by Law, (iv) materialmans’, mechanics’, artisans’,
shippers’, warehousemens’ or other similar common law or statutory liens
incurred in the Ordinary Course of Business and (v) such other Encumbrances or
title exceptions as the Purchaser may approve in writing in its sole discretion
or which do not, individually or in the aggregate, adversely affect the
operation of the Business.

“Person” shall mean all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, Governmental Entities and
any other entities.

“Prevailing Bidder” shall have the meaning set forth in Section 8.1.

“Purchase Price” shall have the meaning set forth in Section 2.7.

“Purchased Assets” shall have the meaning set forth in Section 2.1.

“Purchaser” shall have the meaning set forth in the Introduction.

“Purchaser’s Documents” shall have the meaning set forth in Section 9.12.

“Regulatory Approvals” shall mean any consents, waivers, approvals, orders,
Permits or authorizations of any Governmental Body required in connection with
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereunder.

“Representatives” shall have the meaning set forth in Section 5.2(a).

“Sale Hearing” shall have the meaning set forth in the Bidding Procedures Order.

“Sale Motion” shall mean the motion or motions of Seller, in form and substance
reasonably acceptable to Seller and Purchaser, seeking approval and entry of the
Sale Order.

“Sale Order” shall have the meaning set forth in Section 8.2.

 

-7-



--------------------------------------------------------------------------------

“Seller” shall have the meaning set forth in the Introduction.

“Seller Disclosure Schedule” shall have the meaning set forth in Section 5.2(d).

“Seller’s Documents” shall have the meaning set forth in Section 9.12.

“Tax” and “Taxes” shall mean any and all taxes, charges, fees, tariffs, duties,
impositions, levies or other assessments, imposed by any Governmental Body, and
include any interest, penalties or additional amounts attributable to, or
imposed upon, or with respect to, Taxes and include any Liability for the Taxes
of any other Person as a transferee or successor, by law, contract or otherwise.

“Tax Liability” shall have the meaning set forth in Section 5.1(b)(v).

“Tax Return” shall mean any return, report, information return, declaration,
claim for refund or other document (including any schedule or related or
supporting information) supplied or required to be supplied to any Governmental
Body with respect to Taxes, including amendments thereto.

“Treasury Regulations” shall have the meaning set forth in Section 7.2(d).

ARTICLE 2

PURCHASE AND SALE OF ASSETS

2.1 Sale and Purchase of Assets. Upon the terms and subject to the conditions
contained herein, on the Closing Date, the Sellers agree to sell or cause to be
sold to the Purchaser, and the Purchaser agrees to purchase the assets (the
“Assets”). Pursuant to Sections 105, 363 and 365 of the Bankruptcy Code and on
the terms and subject to the conditions set forth in this Agreement and the Sale
Order, the Purchaser shall purchase, acquire and accept from the Seller, and
Seller shall sell, transfer, assign, convey and deliver to the Purchaser, on the
Closing Date all of the Seller’s right, title and interest in, to and under,
free and clear of all Encumbrances (other than Encumbrances included in the
Assumed Liabilities and Permitted Encumbrances), the assets, properties and
rights of any nature, tangible and intangible, real or personal, wherever
located, of the Seller with respect to those assets as set forth in Schedule
2.1, but in all cases excluding the Excluded Assets (collectively, the
“Purchased Assets”).

2.2 Excluded Assets. Notwithstanding anything to the contrary contained herein,
the Purchaser shall not include any and all of Seller’s right, title and
interest in the following (collectively, the “Excluded Assets”): (a) all assets
of Seller other than the Purchased Assets; (b) Seller’s books and records;
(c) any and all claims, deposits, prepayments, refunds, rebates, causes of
action, rights of recovery, rights of set-

 

-8-



--------------------------------------------------------------------------------

off and rights of recoupment relating to (i) any assets other than Purchased
Assets; (ii) any claims and causes of action under Section 544 through 550 of
the Bankruptcy Code; (iii) any other claims or causes of action under any other
provision of the Bankruptcy Code and applicable law except any claims or causes
of action relating to Purchased Assets, and (iv) those assets as may be listed
from time to time on Schedule 2.2.

2.3 Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement and the Sale Order, the Purchaser shall assume all of
the following Liabilities of the Seller after the Closing Date, but in all cases
excluding the Excluded Liabilities (collectively, the “Assumed Liabilities”):

(a) any and all Liabilities of the Seller under each Assigned Contract arising
after the Closing Date, provided that each Assigned Contract must be assumed and
assigned in accordance with the procedures set forth in the Sale Order;

(b) any and all Liabilities for Taxes (other than Income Taxes) accruing after
the Closing Date attributable to the Purchased Assets, including, without
limitation, Liabilities for Taxes attributable to the ownership of the Purchased
Assets from and after the Closing Date.

2.4 Excluded Liabilities. The Purchaser shall not assume, and shall not be
deemed to have assumed, any liabilities other than those set forth in
Section 2.3 (collectively, the “Excluded Liabilities”).

2.5 Cure Costs. Any Cure Costs due with respect to Assigned Contracts shall be
paid by Purchaser to the non-debtor counter-parties to such Assigned Contracts
and such payment shall be a condition precedent to (i) the assumption by Seller
of such Assigned Contracts; and (ii) the assumption and assignment of the
Assigned Contracts to Purchaser.

2.6 “As Is” Transaction. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN ARTICLE 3 OF THIS AGREEMENT, THE SELLER MAKES
NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY MATTER RELATING TO THE PURCHASED ASSETS. WITHOUT IN ANY WAY LIMITING THE
FOREGOING, SELLER HEREBY DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, OF
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS TO ANY PORTION OF THE
PURCHASED ASSETS. PURCHASER FURTHER ACKNOWLEDGES THAT PURCHASER HAS CONDUCTED AN
INDEPENDENT INSPECTION AND INVESTIGATION OF THE PURCHASED ASSETS AS DESCRIBED IN
SECTION 4.6 OF THIS AGREEMENT. ACCORDINGLY, PURCHASER WILL ACCEPT THE PURCHASED
ASSETS AT THE CLOSING “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS.”

 

-9-



--------------------------------------------------------------------------------

2.7 Consideration. The aggregate consideration to be paid for the Assets (the
“Purchase Price”) shall be:

(a) 35% of the gross sale commissions earned from the Assets for a period of
forty eight (48) months (the “Monthly Payment”); and

(b) the assumption by the Purchaser of the Assumed Liabilities.

2.8 Payment of Purchase Price. On the tenth (10th) day of each month following
the Closing Date, the Purchaser shall pay the Monthly Payment to the Seller by
wire transfer of immediately available United States funds into an account to be
designated by the Seller or its designee.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

OF SELLER

Seller hereby represents and warrants to, and covenants and agrees with,
Purchaser that:

3.1 Organization and Good Standing. Seller has been duly organized and is
existing as a corporation in good standing under the laws of the State of
Delaware with full power and authority (corporate and other) to own and lease
its properties and to conduct its business as currently conducted.

3.2 No Conflicts. To Seller’s Knowledge, the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
will not (a) conflict with or result in a breach or violation of any term or
provision of, or constitute a default under (with or without notice or passage
of time, or both), or otherwise give any Person a basis for accelerated or
increased rights or termination or nonperformance under, any indenture,
mortgage, deed of trust, loan or credit agreement, lease, license or other
agreement or instrument to which Seller is a party or by which the Seller is
bound or affected or to which any of the Assets is bound or affected, (b) result
in the violation of the provisions of the Articles of Incorporation or Bylaws of
Seller or any Legal Requirement applicable to or binding upon it, (c) result in
the creation or imposition of any Lien upon any of the Assets or (d) otherwise
adversely affect the contractual or other legal rights or privileges of Seller.

3.3 Execution and Delivery. To Seller’s Knowledge, except as set forth in
Schedule 3.3, all consents, approvals, authorizations and orders necessary for
the execution, delivery and performance by Seller of this Agreement (including,
without limitation, the transfer and sale of the Assets to be sold by Seller to
Purchaser) have been duly and lawfully obtained, and Seller has, and at the
Closing will have, full right, power,

 

-10-



--------------------------------------------------------------------------------

authority and capacity to execute, deliver and perform this Agreement. This
Agreement has been duly executed and delivered by Seller and constitutes a
legal, valid and binding agreement of Seller enforceable against Seller in
accordance with its terms.

3.4 Judgments; Litigation. To Seller’s Knowledge, except as set forth in
Schedule 3.4, there is no (i) outstanding judgment, order, decree, award,
stipulation or injunction of any Governmental Entity or arbitrator against or
affecting the Assets or Liabilities or (ii) Action pending against or affecting
the Assets or Liabilities.

3.5 Title to Assets. To Seller’s Knowledge, Seller has good and marketable title
to the Assets free and clear of all Liens.

3.6 Compliance with Law. To Seller’s Knowledge, through and including the date
hereof, Seller (i) has not violated or conducted its business or operations in
violation of, and has not used or occupied its properties or assets in violation
of, any Legal Requirement, (ii) has not been alleged to be in violation of any
Legal Requirement, and (iii) has not received any notice of any alleged
violation of, or any citation for noncompliance with, any Legal Requirement.

3.7 Material Contracts. Assuming (x) the entry of the Sale Order and (y) due
execution by the other party or parties thereto, as of the Closing Date, each
material contract (“Material Contract”) will be in full force and effect and,
subject to the bankruptcy exceptions (the “Bankruptcy Exceptions”), enforceable
in accordance with its terms against Seller and any other party thereto.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to, and covenants and agrees with,
Seller that:

4.1 Organization and Good Standing. Purchaser has been duly organized and is
existing as a corporation in good standing under the laws of the State of
California with full corporate power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby.

4.2 Execution and Delivery. This Agreement has been duly authorized by all
necessary corporate action on the part of Purchaser, has been duly executed and
delivered by Purchaser and constitutes the legal, valid and binding agreement of
Purchaser enforceable against Purchaser in accordance with its terms.

4.3 No Conflicts. The execution, delivery and performance of this Agreement by
Purchaser and the consummation by Purchaser of the transactions

 

-11-



--------------------------------------------------------------------------------

contemplated hereby will not conflict with or result in the violation of the
provisions of the Articles of Incorporation or Bylaws of Purchaser.

4.4 Financing. Purchaser (i) has, and at the Closing will have, sufficient
internal funds available to pay any expenses incurred by the Purchaser in
connection with the transactions contemplated by this Agreement, (ii) has, and
at the Closing will have, the resources and capabilities (financial and
otherwise) to perform its obligations hereunder and to assume the Liabilities
(other than the Excluded Liabilities), and (iii) has not incurred any
obligation, commitment, restriction or liability of any kind, which would impair
or adversely affect such resources and capabilities.

4.5 Adequate Assurance of Assigned Contracts. As of the Closing, Purchaser will
satisfy the conditions contained in Sections 365(b) (1) (C) and 365(f) of the
Bankruptcy Code with respect to the Assigned Contracts and Assumed Liabilities,
as applicable.

4.6 Investigation. Purchaser has conducted its own independent review and
analysis of the Business, the Purchased Assets and the Assumed Liabilities, of
the value of such Purchased Assets and of the business, operations, technology,
assets, Liabilities, financial condition and prospects of the Business, and
Purchaser acknowledges that Seller has provided Purchaser with access to the
personnel, properties, premises and records of the Business for this purpose.
Purchaser has conducted its own independent review of all orders of, and all
motions, pleadings, and other submissions to, the Bankruptcy Court in connection
with the Chapter 11 Case. Purchaser acknowledges that the price being paid under
this Agreement for the Purchased Assets is the fair value for acquiring the
Purchased Assets under the circumstances and that such value, rather than
replacement cost, is the appropriate measure of damages if and to the extent
Purchaser may have any recourse for any failure of Seller to deliver the
Purchased Assets in accordance with the terms of this Agreement. In entering
into this Agreement, Purchaser has relied upon its own investigation and
analysis as well as the representations and warranties made by Seller in Article
3, and Purchaser acknowledges that Seller makes or has made any representation
or warranty, either express or implied, as to the accuracy or completeness of
any of the information provided or made available to Purchaser or any of its
Affiliates, except as and only to the extent expressly set forth in Article 3.

ARTICLE 5

COVENANTS AND AGREEMENTS

5.1 Conduct of Business of Seller.

 

-12-



--------------------------------------------------------------------------------

(a) During the period from the execution date (the “Execution Date”) and
continuing until the earlier of the termination of this Agreement in accordance
with Section 7.4 or the Closing, except (1) for any limitations on operations
imposed by the Bankruptcy Court or the Bankruptcy Code, (2) as required by
applicable Law, (3) as otherwise expressly contemplated by this Agreement or
(4) with the prior written consent of the Purchaser (such consent not to be
unreasonably withheld, conditioned or delayed), the Seller shall:

(i) conduct the Business and operate and maintain the Purchased Assets in the
Ordinary Course of Business, including maintaining accounting methods;

(ii) use its commercially reasonable good faith efforts to (x) preserve the
goodwill of and relationships with Governmental Bodies, customers, Clients,
suppliers, vendors, lessors, licensors, licensees, contractors, distributors,
agents, Employees and others having business dealings with the Business; and
(y) comply with all applicable Laws and, to the extent consistent therewith,
preserve their assets (tangible and intangible).

(b) During the period from the Execution Date and continuing until the earlier
of the termination of this Agreement in accordance with Section 7.4 or the
Closing, except (1) for any limitations on operations imposed by, or actions
required by, the Bankruptcy Court or the Bankruptcy Code, (2) as required by
applicable Law, (3) as otherwise expressly contemplated by this Agreement or
(4) with the prior written consent of the Purchaser (such consent not to be
unreasonably withheld, conditioned or delayed and, in the event that Seller
requests Purchaser’s consent in writing and Purchaser does not provide a
response within five (5) Business Days after such request, Purchaser shall be
deemed to have provided their prior written consent to such request), the Seller
shall not:

(i) mortgage, pledge or subject to any Encumbrance (other than a Permitted
Encumbrance) the Business or any of the Purchased Assets;

(ii) cancel or compromise any debt or material claim or waive or release any
material right of the Seller that constitutes a Purchased Asset or otherwise
relates to the Business;

(iii) except with the prior written consent of Purchaser, such consent not to be
unreasonably withheld: (A) enter into any new Contract or renew any existing
Contract requiring payments by or to Seller in excess of $20,000.00 over the
thirty day period immediately following the execution thereof and (B) cancel,
terminate, amend, modify, supplement or rescind any Material Contract or any
terms of any Material Contract, except for the purpose of effecting any changes
in applicable Law or implementing regulatory requirements or in response to a
breach or default by the other party thereto;

 

-13-



--------------------------------------------------------------------------------

(iv) abandon any rights under any Material Contract or breach any Material
Contracts; or

(v) make or rescind any material Tax election or take any material Tax position
(unless required by Law) or file any amended Tax Return or change its fiscal
year or financial or Tax accounting methods, policies or practices, or settle
any tax liability (“Tax Liability”), except in each case as would not reasonably
be expected to result in Liability to the Purchaser or the Business.

5.2 Access to Information.

(a) Seller agrees that, between the Execution Date and the earlier of the
Closing Date and the date on which this Agreement is terminated in accordance
with Section 7.4, the Purchaser shall be entitled, through its officers,
employees, counsel, accountants and other authorized representatives, agents and
contractors (“Representatives”), to have such reasonable access to and make such
reasonable investigation and examination of the books and records, properties,
businesses, assets, Employees, accountants, auditors, counsel and operations of
Seller as the Purchaser’s Representatives may reasonably request. Any such
investigations and examinations shall be conducted during regular business hours
upon reasonable advance notice and under reasonable circumstances, including
Seller’s right to have its Representative accompany the Purchaser upon the
Leased Real Property at the time of any inspection or examination and shall be
subject to restrictions under applicable Law. Pursuant to this Section 5.2,
Seller shall furnish to the Purchaser and their Representatives such financial,
operating and property related data and other information as such Persons
reasonably request. Seller shall use commercially reasonable efforts to cause
its Representatives to reasonably cooperate with the Purchaser and the
Purchaser’s Representatives in connection with such investigations and
examinations, and the Purchaser shall, and use their commercially reasonably
efforts to cause their Representatives to, reasonably cooperate with Seller and
its Representatives and shall use their reasonable efforts to minimize any
disruption to the Business.

(b) From and after the Closing Date, Seller shall give the Purchaser and the
Purchaser’s Representatives reasonable access during normal business hours to
the offices, facilities, plants, properties, assets, Employees, Documents
(including, without limitation, any Documents included in the Excluded Assets),
personnel files and books and records of Seller pertaining to the Business. In
connection with the foregoing, Seller shall use commercially reasonable efforts
to cause its Representatives to furnish to the Purchaser such financial,
technical, operating and other information pertaining to the Business as the
Purchaser’s Representatives shall from time to time reasonably request and to
discuss such information with such Representatives. Without limiting the
generality of the foregoing, Seller shall cooperate with the Purchaser as may
reasonably be requested by the Purchaser for purposes of (i) enabling an
independent accounting firm selected by the Purchaser to conduct an audit of the

 

-14-



--------------------------------------------------------------------------------

Business; (ii) undertaking, with the consent of the Seller, which consent shall
not be unreasonably withheld or delayed, any study of the condition or value of
the Purchased Assets; and (iii) undertaking any study relating to Seller’s
compliance with Laws; and Seller acknowledges that information or access may be
requested and used for such purpose.

(c) From and after the Closing Date, the Purchaser shall give Seller and
Seller’s Representatives reasonable access during normal business hours to the
offices, facilities, plants, properties, assets, Employees, Documents
(including, without limitation, any Documents included in the Purchased Assets),
personnel files and books and records of the Purchaser pertaining to (i) the
conduct of the Business or ownership of the Purchased Assets prior to the
Closing Date or (ii) the Excluded Assets and Liabilities. In connection with the
foregoing, the Purchaser shall use commercially reasonable efforts to cause
their Representatives to furnish to Seller such financial, technical, operating
and other information pertaining to (i) the conduct of the Business or ownership
of the Purchased Assets prior to the Closing Date or (ii) the Excluded Assets
and Liabilities, in each case, as Seller’s Representatives shall from time to
time reasonably request and to discuss such information with such
Representatives. Without limiting the generality of the foregoing, the Purchaser
shall, and shall use commercially reasonable efforts to cause each of their
Affiliates to, cooperate with Seller as may reasonably be requested by Seller
for purposes of enabling an independent accounting firm selected by Seller to
conduct an audit of the Business for periods prior to the Closing Date,
including access to Purchaser’s independent auditors’ working papers pertaining
to the Business or the Purchased Assets.

(d) No information received pursuant to an investigation made under this
Section 5.2 shall be deemed to (i) qualify, modify, amend or otherwise affect
any representations, warranties, covenants or other agreements of Seller set
forth in this Agreement or any certificate or other instrument delivered to the
Purchaser in connection with the transactions contemplated hereby, (ii) amend or
otherwise supplement the information set forth in the schedules attached hereto,
(iii) limit or restrict the remedies available to the parties under applicable
Law arising out of a breach of this Agreement or otherwise available at Law or
in equity, or (iv) limit or restrict the ability of either party to invoke or
rely on the conditions to the obligations of the parties to consummate the
transactions contemplated by this Agreement.

(e) All information provided to the Purchaser pursuant to this Section 5.2,
shall be considered confidential (the “Confidential Information”) and the
Purchaser agrees that the Confidential Information will be used solely for the
purpose of consummating this Agreement and that all of the Confidential
Information will be kept confidential; provided that any such information may be
disclosed only to the limited group of the Purchaser’s officers, directors,
employees, agents, and outside advisors, who are actually engaged in and need to
know the Confidential Information for the purpose of consummating this
Agreement, who have been informed of the confidential nature of the

 

-15-



--------------------------------------------------------------------------------

Confidential Information, and who have been advised by and agree with Purchaser
that such information is to be kept confidential and shall not be used for any
purpose other than consummating of this Agreement.

5.3 Assignability of Certain Contracts, Etc. To the extent that the assignment
to the Purchaser of any Assigned Contract or assumed permit (“Assumed Permit”)
pursuant to this Agreement is not permitted without the consent of a third party
and such restriction cannot be effectively overridden or canceled by the Sale
Order or other related order of the Bankruptcy Court, then this Agreement will
not be deemed to constitute an assignment of or an undertaking or attempt to
assign such Assigned Contract or Assumed Permit, as applicable, or any right or
interest therein unless and until such consent is obtained; provided, however,
that the parties hereto will use their commercially reasonable efforts, before
the Closing, to obtain all such consents; provided, further, that if any such
consents are not obtained prior to the Closing Date, Seller and the Purchaser
will reasonably cooperate with each other in any lawful and feasible arrangement
designed to provide the Purchaser (such arrangement to be at the sole cost and
expense of the Purchaser) with the benefits and obligations of any such Assigned
Contract and the Purchaser shall be responsible for performing all obligations
under such Assigned Contract required to be performed by Seller on or after the
Closing Date to the extent set forth in this Agreement.

5.4 Consents Related to Advisory Contracts. Prior to Closing, Seller and
Purchaser shall seek the consent of each investment advisory client (each, a
“Client”) that is a party to an investment advisory agreement with Seller (each,
an “Advisory Contract”) to the assignment of such Client’s Advisory Contract to
Purchaser in accordance with the following procedures:

(a) Promptly after the Sale Order has been approved by the Bankruptcy Court,
Seller shall send a notice (in a form mutually agreed by the parties) (the
“Client Notice”) to each of its Clients (A) informing the Client of the
transactions contemplated by this Agreement and that the transactions
contemplated by this Agreement would result in an “assignment” (within the
meaning of the Advisers Act) of such Client’s Advisory Contract; (B) stating
that the consent of such Client is required for the continued performance of
such Advisory Contract by Purchaser; and (C) requesting that each Client provide
affirmative written consent to the assignment of such Client’s Advisory Contract
or that such Client enter into a new investment advisory contract with Purchaser
on substantially the same terms as its existing Advisory Contract (each, a
“Client Consent”);

(b) To the extent reasonably practical following the Client Notice, Seller and
Purchaser shall make personnel available to respond to inquiries from Clients
and shall cooperate and use commercially reasonable good faith efforts to obtain
the Client Consent of each Client to the assignment of such Client’s Advisory
Contract, which may include communication via telephone and delivery of
additional written

 

-16-



--------------------------------------------------------------------------------

notices, as mutually agreed upon by the parties. Seller and Purchaser shall
share equally the out-of-pocket costs and expenses incurred in obtaining Client
Consent; and

(c) Each communication and Client Consent contemplated by this Section 5.4 shall
be in compliance with the Advisers Act, and any rules, regulations or
interpretations of the Securities and Exchange Commission thereunder.

5.5 Rejected Contracts. Seller shall not reject any Assigned Contract in any
bankruptcy proceeding following the date hereof without the prior written
consent of the Purchaser.

5.6 Further Agreements. The Purchaser authorizes and empowers Seller from and
after the Closing Date to receive and to open all mail received by Seller
relating to the Purchased Assets, the Business or the Assumed Liabilities and to
deal with the contents of such communications in accordance with the provisions
of this Section 5.6. Seller shall (i) promptly deliver to the Purchaser any mail
or other communication received by it after the Closing Date and relating to the
Purchased Assets, the Business or the Assumed Liabilities, (ii) promptly
transfer in immediately available funds to the Purchaser any cash, electronic
credit or deposit received by such Seller but solely to the extent that such
cash, electronic credit or deposit are Purchased Assets and (iii) promptly
forward to the Purchaser any checks or other instruments of payment that it
receives but solely to the extent that such checks or other instruments are
Purchased Assets. The Purchaser shall (x) promptly deliver to Seller any mail or
other communication received by it after the Closing Date and relating to the
Excluded Assets or the Excluded Liabilities, (y) promptly wire transfer in
immediately available funds to Seller, any cash, electronic credit or deposit
received by the Purchaser but solely to the extent that such cash, electronic
credit or deposit are Excluded Assets and (z) promptly forward to Seller any
checks or other instruments of payment that it receives but solely to the extent
that such checks or other instruments are Excluded Assets. From and after the
Closing Date, Seller shall refer all inquiries with respect to the Business, the
Purchased Assets and the Assumed Liabilities to the Purchaser, and the Purchaser
shall refer all inquiries with respect to the Excluded Assets and the Excluded
Liabilities to Seller. In the event that action is taken by any third party with
respect to the Purchased Assets within six (6) months of the Closing Date, upon
reasonable request by the Seller, the Purchaser shall take reasonable actions to
resolve or otherwise address such action.

5.7 Further Assurances.

(a) Subject to the terms and conditions of this Agreement and applicable Law,
Seller and the Purchaser shall use their respective commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable to consummate and make effective
the transactions contemplated by this Agreement as soon as practicable, and
shall coordinate and cooperate with each other in exchanging information,
keeping the other party reasonably informed with respect to the status of the
matters contemplated by this Section 5.7

 

-17-



--------------------------------------------------------------------------------

and supplying such reasonable assistance as may be reasonably requested by the
other party in connection with the matters contemplated by this Section 5.7.
Without limiting the foregoing, following the Execution Date and until the date
on which this Agreement is terminated in accordance with Section 7.4, the
parties shall use their commercially reasonable efforts to take the following
actions but solely to the extent that such actions relate to the transactions
contemplated by this Agreement:

(i) obtain any required consents, approvals (including Regulatory Approvals),
waivers, Permits, authorizations, registrations, qualifications or other
permissions or actions by, and give all necessary notices to, and make all
filings with, and applications and submissions to, any Governmental Body or
third party and provide all such information concerning such party as may be
necessary or reasonably requested in connection with the foregoing;

(ii) avoid the entry of, or have vacated or terminated, any injunction, decree,
order, or judgment that would restrain, prevent, or delay the consummation of
the transactions contemplated hereby;

(iii) take any and all reasonably necessary steps to avoid or eliminate every
impediment under any applicable Law that is asserted by any Governmental Body
with respect to the transactions contemplated hereby so as to enable the
consummation of such transactions to occur as expeditiously as possible; and

(iv) execute, acknowledge and deliver all such further conveyances, notices,
assumptions, releases and acquaintances and such other instruments, and
cooperate and take such further actions, as may be reasonably necessary or
appropriate to transfer and assign fully to the Purchaser and their successors
and assigns, all of the Purchased Assets, and for the Purchaser and their
successors and assigns, to assume the Assumed Liabilities, and to otherwise make
effective the transactions contemplated hereby and thereby.

Subject to the terms and conditions of this Agreement, the parties shall not
take any action or refrain from taking any action the effect of which would be
to delay or impede the ability of Seller and the Purchaser to consummate the
transactions contemplated by this Agreement, unless in such party’s reasonable
judgment, taking such action or refraining from taking such action is consistent
with achieving the ultimate objective or consummating the transactions
contemplated hereby or is required by applicable Law.

(b) Following the Execution Date and until the earlier of the Closing Date and
the date on which this Agreement is terminated in accordance with Section 7.4,
Seller, on the one hand, and the Purchaser, on the other hand, shall keep each
other reasonably informed as to the status of matters relating to the completion
of the transactions contemplated hereby, including promptly furnishing the other
with copies of notices or other communications received by Seller or the
Purchaser or by any of their

 

-18-



--------------------------------------------------------------------------------

respective Affiliates (as the case may be), from any third party and/or any
Governmental Body with respect to the transactions contemplated by this
Agreement.

(c) The obligations of Seller pursuant to this Section 5.7 shall be subject to
any orders entered, or approvals or authorizations granted or required, by or
under the Bankruptcy Court or the Bankruptcy Code (including in connection with
the Chapter 11 Case), and Seller’s obligations as a debtor in possession to
comply with any order of the Bankruptcy Court (including the Bidding Procedures
Order and the Sale Order) and Seller’s duty to seek and obtain the highest or
otherwise best price for the Business as required by the Bankruptcy Code.
Following the Closing, Purchaser shall provide to Seller such further assistance
as reasonably requested with respect to completion of all returns, filings and
documentation and actions necessary or appropriate to administer the bankruptcy
estate.

5.8 Preservation of Records. The Seller and the Purchaser agree that each of
them shall preserve and keep the records held by them or their Affiliates
relating to the Business, the Purchased Assets and Assumed Liabilities for a
period of five (5) years from the Closing Date, in the case of the Purchaser,
and until the closing of the Chapter 11 Case or the liquidation and winding up
of Seller’s estate, in the case of Seller, and shall make such records available
to the other party as may be reasonably required by such other party in
connection with, among other things, any insurance claims by, actions or tax
audits against or governmental investigations of Seller or the Purchaser or any
of their respective Affiliates or in order to enable Seller or the Purchaser to
comply with their respective obligations under this Agreement and each other
agreement, document or instrument contemplated hereby or thereby. In the event
Seller or the Purchaser wishes to destroy such records at the end of such five
(5) year period, such party shall first give sixty (60) days prior written
notice to the other party and such other party shall have the right at its
option and expense, upon prior written notice given to such party within such
sixty (60) day period, to take possession of the records within one hundred and
twenty (120) days after the date of such notice, or such shorter period as the
liquidation and winding up of Seller’s estate shall permit.

5.9 Publicity. The Seller or the Purchaser may issue a press release or public
announcement concerning this Agreement or the transactions contemplated hereby
only with the prior written approval of the other parties hereto, which approval
will not be unreasonably withheld, conditioned or delayed, unless, in the sole
judgment of the disclosing party, such disclosure is otherwise required by
applicable Law or by the Bankruptcy Court with respect to filings to be made
with the Bankruptcy Court in connection with this Agreement. Without limiting
the generality of the foregoing sentence, the party intending to make such
release shall use its commercially reasonable efforts, consistent with such
applicable Law or Bankruptcy Court requirement, to consult with the other
parties with respect to the text thereof.

 

-19-



--------------------------------------------------------------------------------

5.10 Notification of Certain Matters. Seller shall give prompt notice to the
Purchaser, and the Purchaser shall give prompt notice to Seller, of (i) any
notice or other communication from any Person alleging that the consent of such
Person which is or may be required in connection with the transactions
contemplated by this Agreement is not likely to be obtained prior to Closing and
(ii) any written objection or proceeding that challenges the transactions
contemplated hereby or the entry of the approval of the Bankruptcy Court. To the
extent permitted by applicable Law, Seller shall give prompt notice to the
Purchaser of (i) any notice of any alleged violation of Law applicable to
Seller, (ii) the commencement of any investigation, inquiry or review by any
Governmental Body with respect to the Business or that any such investigation,
inquiry or review, to the Knowledge of Seller, is contemplated, (iii) the
infringement or unauthorized use by any Person of any material Intellectual
Property (of which Seller has Knowledge) and (iv) the execution of any Material
Contract entered into other than in the Ordinary Course of Business (and Seller
shall deliver or make available a copy thereof to the Purchaser).

5.11 Amendment. This Agreement may be amended at any time by a written
instrument executed by Purchaser and Seller. Any amendment effected pursuant to
this Section 5.11 shall be binding upon all parties hereto.

5.12 Waiver. Any term or provision of this Agreement may be waived in writing at
any time by the party or parties entitled to the benefits thereof. Any waiver
affected pursuant to this Section 5.12 shall be binding upon all parties hereto.
No failure to exercise and no delay in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude the exercise of any other right, power or
privilege. No waiver of any breach of any covenant or agreement hereunder shall
be deemed a waiver of any preceding or subsequent breach of the same or any
other covenant or agreement. The rights and remedies of each party under this
Agreement are in addition to all other rights and remedies, at law or in equity
that such party may have against the other parties.

ARTICLE 6

CONDITIONS TO CLOSING

6.1 Conditions Precedent to the Obligations of the Purchaser and Seller. The
respective obligations of each party to this Agreement to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
written waiver, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived in writing by Seller and Purchaser
in whole or in part to the extent permitted by applicable Law):

(a) there shall not be in effect any statute, rule, regulation, executive order
enacted, issued, entered or promulgated by a Governmental Body of

 

-20-



--------------------------------------------------------------------------------

competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby; and

(b) the Bankruptcy Court shall have entered the bidding procedures order (the
“Bidding Procedures Order”) and Sale Order (as provided in Article 7) and each
of such orders shall be a Final Order and in form and substance reasonably
satisfactory to Seller, the and the Purchaser, which orders shall not have been
reversed, modified, amended or stayed.

6.2 Conditions Precedent to the Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived in writing by Seller in whole or
in part to the extent permitted by applicable Law):

(a) the representations and warranties of the Purchaser set forth in Article 4
hereof shall be true and correct as of the Closing Date as though made on and as
of the Closing Date (except for such representations and warranties made as of a
certain date, which shall be true and correct as of such date as though made on
and as of such date) except where the failure of such representations or
warranties to be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “material adverse effect” set forth in such
representations and warranties) has not had and would not reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
Purchaser’s ability to consummate the transactions contemplated hereby, and
Seller shall have received a certificate, substantially in the form attached
hereto as Exhibit D, signed by an authorized officer of the Purchaser, dated the
Closing Date, to the foregoing effect;

(b) the Purchaser shall have performed and complied in all material respects
with all obligations and agreements required by this Agreement to be performed
or complied with by the Purchaser on or prior to the Closing Date, including,
without limitation, Purchaser providing adequate assurance of future performance
as required under the Bankruptcy Code to effect the assumption and assignment of
the contracts of the Seller to be assumed and assigned pursuant to the Bidding
Procedures Order ( the “Assigned Contracts” as set forth on Schedule 6.2) and
Assumed Liabilities, and Seller shall have received a certificate, substantially
in the form attached hereto as Exhibit D, signed by an authorized officer of the
Purchaser, dated the Closing Date, to the foregoing effect;

(c) the Purchaser shall have delivered, or caused to be delivered, to Seller all
of the items set forth in Section 7.3; and

(d) the Purchaser shall have delivered to Seller appropriate evidence of all
necessary company action by the Purchaser in connection with the transactions
contemplated hereby, including, without limitation: (i) certified copies of

 

-21-



--------------------------------------------------------------------------------

resolutions duly adopted by the Purchaser’s partners or board approving the
transactions contemplated by this Agreement and authorizing the execution,
delivery, and performance by the Purchaser of this Agreement; and (ii) a
certificate as to the incumbency of officers of the Purchaser executing this
Agreement and any instrument or other document delivered in connection with the
transactions contemplated by this Agreement.

6.3 Conditions Precedent to the Obligations of the Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived in writing by the
Purchaser in whole or in part to the extent permitted by applicable Law):

(a) Seller shall have delivered to the Purchaser (i) a certified copy of the
Sale Order and (ii) copies of all affidavits of service of the Sale Motion or
notice of such motion filed by or on behalf of Seller;

(b) the representations and warranties of Seller set forth in Article 3 hereof
shall be true and correct as of the Closing Date as though made on and as of the
Closing Date (except for such representations and warranties made as of a
certain date, which shall be true and correct as of such date as though made on
and as of such date) except where the failure of such representations or
warranties to be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “Material Adverse Effect” set forth in such
representations and warranties) has not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, and the
Purchaser shall have received a certificate, substantially in the form attached
hereto as Exhibit E, signed by an authorized officer of the Seller, dated the
Closing Date, to the foregoing effect;

(c) Seller shall have performed and complied in all material respects with all
obligations and agreements required in this Agreement to be performed or
complied with by them on or prior to the Closing Date, and the Purchaser shall
have received a certificate, substantially in the form attached hereto as
Exhibit E, signed by an authorized officer of the Seller, to the forgoing
effect;

(d) Provided Purchaser has provided adequate assurance of future performance as
required under the Bankruptcy Code to effect the assumption and assignment of
the Assigned Contracts, all of the Assigned Contracts set forth on Schedule 6.2
shall (i) be in full force and effect on the Closing Date, subject to the
Bankruptcy Exception, (ii) be assignable to the Purchaser without the consent of
the counterparty to such Assigned Contract for such assignment (or such consent
shall have been received prior to the Closing Date) and (iii) have had the
amount of all of Seller’s breaches and defaults thereunder finalized to the best
of the Seller’s ability, such that the Cure Costs may be paid by the Purchaser
(or creation of reserves therefor) in accordance with the Sale Order;

 

-22-



--------------------------------------------------------------------------------

(e) Seller shall have delivered, or caused to be delivered, to the Purchaser all
of the items set forth in Section 7.2;

(f) between the Execution Date and the Closing Date, there shall not have
occurred a Material Adverse Effect, unless Material Adverse Effect was caused by
the Purchaser’s failure to fulfill any material obligations under this
Agreement;

(g) the Seller shall have complied with the sale process deadlines set forth in
the Bidding Procedures Order; and

(h) the exclusive right of the Seller to file and solicit acceptances of a plan
of reorganization shall not have been terminated.

6.4 Frustration of Closing Conditions. Neither Seller nor the Purchaser may rely
on the failure of any condition set forth in Sections 6.1, 6.2 or 6.3, as the
case may be, if such failure was caused directly by such party’s failure to
comply with any provision of this Agreement.

6.5 Survival of Representations and Warranties. None of the representations,
warranties, covenants and agreements of Seller in this Agreement or in any
instrument delivered pursuant to this Agreement, including any rights arising
out of any breach of such representations, warranties, covenants and agreements,
shall survive the Closing Date; provided that, nothing in this Section 6.5 shall
limit the remedies of Purchaser after the Closing for breaches of
representations, warranties, covenants or agreements resulting from fraud by
Seller.

6.6 Indemnification and Payment of Damages By Purchaser. Purchaser will
indemnify and hold harmless each of the Persons included within the definition
of Seller, and their respective Representatives, equityholders, controlling
persons, Affiliates, and successors for, and will pay to such Persons the amount
of any loss, liability, claim, damage or expense actually incurred (including
reasonable attorneys’ fees), whether or not involving a third-party claim
(collectively, “Damages”), arising, directly or indirectly, from or in
connection with (a) any breach of any representation or warranty made by
Purchaser in this Agreement or in any certificate delivered by Purchaser
pursuant to this Agreement, (b) any Breach by Purchaser of any covenant or
obligation of Purchaser in this Agreement, (c) any claim by any Person for
brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by such Person with
Purchaser (or any Person acting on its behalf), or (d) any liability or
obligation of any nature with respect to the Liabilities.

 

-23-



--------------------------------------------------------------------------------

ARTICLE 7

CLOSING AND TERMINATION

7.1 Closing. Subject to the satisfaction of the conditions set forth in Sections
6.1, 6.2 and 6.3 hereof or the waiver thereof by the party entitled to waive the
applicable condition, the closing of the purchase and sale of the Purchased
Assets, the assumption of the Assumed Liabilities and the consummation of the
other transactions contemplated by this Agreement (the “Closing”) shall take
place at the offices of Paul Hastings Janofsky & Walker, LLP, 515 South Flower
Street, Los Angeles, California 90071 (or at such other place as the parties may
designate in writing) within five (5) days after the entry of the Sale Order,
unless another time or date, or both, are agreed to in writing by the parties.
The date on which the Closing shall be held is referred to in this Agreement as
the “Closing Date.” Unless otherwise agreed by the parties in writing, the
Closing shall be deemed effective and all right, title and interest of the
Seller in the Purchased Assets to be acquired by the Purchaser hereunder shall
be considered to have passed to the Purchaser and the assumption of all of the
Assumed Liabilities shall be considered to have occurred as of 12:01 a.m.
Eastern Time on the Closing Date.

7.2 Closing Deliveries by Seller. At the Closing, Seller shall deliver to the
Purchaser:

(a) a duly executed bill of sale with respect to the Purchased Assets,
substantially in the form attached hereto as Exhibit A;

(b) a duly executed assignment and assumption agreement with respect to the
Assumed Liabilities, substantially in the form attached hereto as Exhibit B;

(c) a true and correct copy of the Sale Order;

(d) a duly executed non foreign person affidavit of the Seller dated as of the
Closing Date, sworn under penalty of perjury and in form and substance required
under the Treasury Regulations issued pursuant to Section 1445 of the Code,
stating that the Seller is not a “foreign person” as defined in Section 1445 of
the Code;

(e) the officer’s certificates required to be delivered pursuant to Sections
6.3(b) and 6.3(c) substantially in the form attached hereto as Exhibit E;

(f) satisfactory resolution of any disputes regarding the Cure Costs to be
assumed by Purchaser (or establishment of appropriate reserves therefore) in
accordance with the procedures set forth in the Sale Order; and

(g) any other previously undelivered certificates, agreements and other
documents required by this Agreement to be delivered by Seller at or prior to
the Closing in connection with the transactions contemplated by this Agreement.

 

-24-



--------------------------------------------------------------------------------

7.3 Closing Deliveries by the Purchaser. At the Closing, the Purchaser shall
deliver to (or at the direction of) Seller:

(a) the Purchase Price, in the form of documentation reasonably acceptable to
Seller evidencing the ability to pay the Monthly Payments;

(b) a duly executed assignment and assumption agreement substantially in the
form attached hereto as Exhibit B;

(c) the officer’s certificates required to be delivered pursuant to Sections
6.2(a) and 6.2(b) substantially in the form attached hereto as Exhibit D; and

(d) any other previously undelivered certificates, agreements and other
documents required by this Agreement to be delivered by the Purchaser at or
prior to the Closing in connection with the transactions contemplated by this
Agreement.

7.4 Termination of Agreement. This Agreement may be terminated as follows:

(a) by the mutual written consent of Seller and the Purchaser at any time prior
to the Closing;

(b) by either the Purchaser or Seller, if there shall be any Law that makes
consummation of the transactions contemplated hereby illegal or otherwise
prohibited, or there shall be in effect a final non-appealable order of a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby; it being
agreed that the parties hereto shall promptly appeal any adverse determination
which is appealable (and pursue such appeal with reasonable diligence);

(c) by the Purchaser, if the Chapter 11 Case is dismissed or converted to a case
or cases under Chapter 7 of the Bankruptcy Code, or if a trustee or examiner to
operate or manage the financial affairs, the business or the reorganization of
Seller is appointed in the Chapter 11 Case;

(d) by either the Purchaser or Seller, if (A) the Sale Order shall not have been
approved by the Bankruptcy Court by the close of business on January 23, 2009 or
(B) following its entry, the Sale Order shall fail to be in full force and
effect or shall have been stayed, reversed, modified or amended in any respect
without the prior written consent of the Purchaser and Seller; provided that the
right to terminate this Agreement under this Section 7.4(d) shall not be
available to any party whose failure to fulfill any material obligation under
this Agreement has been the cause of, or resulted in, the failure of such order
to meet these requirements on or before such date, including, without
limitation, the failure of Purchaser to provide adequate assurances of future
performance as required by the Bankruptcy Code;

 

-25-



--------------------------------------------------------------------------------

(e) by either the Purchaser or Seller, if the Bidding Procedures Order shall
fail to be in full force and effect as of December 23, 2008 or shall have been
stayed, reversed, modified or amended in any respect without the prior written
consent of the Purchaser and Seller; provided that the right to terminate this
Agreement under this Section 7.4(e) shall not be available to any party whose
failure to fulfill any material obligation under this Agreement has been the
cause of, or resulted in, the failure of such order to meet these requirements
on or before such date;

(f) by either the Purchaser or Seller, if Seller has entered into an Alternative
Transaction;

(g) automatically upon consummation of an Alternative Transaction;

(h) by the Purchaser, if there has been a Material Adverse Effect between the
Execution Date and the Closing Date, unless such Material Adverse Effect was
caused by the Purchaser’s failure to fulfill any material obligations under this
Agreement;

(i) by Seller, if the Purchaser has breached any representation, warranty,
covenant or agreement contained in this Agreement and as a result of such breach
the conditions set forth in Section 6.2 and Section 6.3 hereof, as the case may
be, would not then be satisfied at the time of such breach; provided, however,
that if such breach is curable by the Purchaser within ten (10) days through the
exercise of its reasonable best efforts, then for so long as the Purchaser
continues to exercise such reasonable best efforts Seller may not terminate this
Agreement under this Section 7.4(i) unless such breach is not cured within ten
(10) days from written notice to the Purchaser of such breach; provided,
further, that Seller is not then in material breach of the terms of this
Agreement, and provided further, that no cure period shall be required for a
breach which by its nature cannot be cured;

(j) by Purchaser, if Seller has breached any representation, warranty, covenant
or agreement contained in this Agreement and as a result of such breach the
conditions set forth in Section 6.2 and Section 6.3 hereof, as the case may be,
would not then be satisfied at the time of such breach; provided, however, that
if such breach is curable by Seller within ten (10) days through the exercise of
its reasonable best efforts, then for so long as Seller continues to exercise
such reasonable best efforts the Purchaser may not terminate this Agreement
under this Section 7.4(j) unless such breach is not cured within ten (10) days
from written notice to Seller of such breach; provided, further, that the
Purchaser is not then in material breach of the terms of this Agreement, and
provided further, that no cure period shall be required for a breach which by
its nature cannot be cured; or

 

-26-



--------------------------------------------------------------------------------

(k) by Seller, if all of the conditions set forth in Sections 6.1 and 6.2 have
been satisfied (other than conditions that by their nature are to be satisfied
at the Closing) or waived and Purchaser fails to deliver the Purchase Price at
the Closing.

7.5 Procedure Upon Termination. In the event of a termination of this Agreement
by the Purchaser or Seller, or both, pursuant to Section 7.4, (a) written notice
thereof shall be given promptly by the terminating party to the other parties
hereto, specifying the provision hereof pursuant to which such termination is
made, (b) except as contemplated by Section 8.1 with respect to the obligations
of Purchaser to serve as a Back-up Bidder hereunder, this Agreement shall
thereupon terminate and become void and of no further force and effect and
(c) the consummation of the transactions contemplated by this Agreement shall be
abandoned without further action of the parties hereto. If this Agreement is
terminated as provided herein, each party shall redeliver all documents, work
papers and other material of any other party relating to the transactions
contemplated hereby, whether so obtained before or after the execution hereof,
to the party furnishing the same.

7.6 Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of its
duties and obligations arising under this Agreement effective as of the date of
such termination and such termination shall be without Liability to the
Purchaser or Seller. In no event shall any termination of this Agreement relieve
any party hereto of any Liability for any willful breach of this Agreement by
such party.

ARTICLE 8

BANKRUPTCY COURT MATTERS

8.1 Competing Bid and Other Matters.

(a) No later than two (2) days after the Execution Date, the Seller shall file
with the Bankruptcy Court an application or motion seeking approval of the
Bidding Procedures Order (the “Bid Procedures Motion”).

(b) This Agreement and the transactions contemplated hereby are subject to
Seller’s right and ability to consider higher or better competing bids with
respect to the Business and a material portion of the Purchased Assets pursuant
to the Bidding Procedures Order (each a “Competing Bid”). From the date of
execution of this Agreement by the Seller through entry of the Bidding
Procedures Order, and subject to compliance with Seller’s duties under the
Bankruptcy Code and other applicable law (including, without limitation, the
fiduciary duty of Seller’s directors), the Seller shall not solicit or negotiate
with respect to other offers to purchase the Purchased Assets or propose any
plan of reorganization or plan of liquidation to retain or dispose of the
Acquired Assets; provided, however, that Seller may solicit offers to purchase
the

 

-27-



--------------------------------------------------------------------------------

Acquired Assets from parties other than parties in interest in the Chapter 11
Case. Following entry of the Bidding Procedures Order, the Seller may solicit
and negotiate higher and/or otherwise better offers from any party deemed
appropriate by the Seller.

(c) From the date of entry of the Bidding Procedures Order until the conclusion
of the Sale Hearing, Seller shall have the responsibility and obligation to
respond to any reasonable inquiries or offers to purchase all or any part of the
Business, and perform any and all other acts related thereto which are required
under the Bankruptcy Code or other applicable Law, including, without
limitation, supplying information relating to the Business and the assets of
Seller to prospective Purchaser, subject only to the provisions of the Bidding
Procedures Order.

(d) If an Auction is conducted, and the Purchaser is not the prevailing party at
the conclusion of such Auction (such prevailing party, the “Prevailing Bidder”
and the prevailing transaction, the “Alternative Transaction”), the Purchaser
shall be required to serve as a back-up bidder (the “Back-up Bidder”), but only
to the extent the Purchaser was determined to be the second highest bid, and
keep the Purchaser’s bid to consummate the transactions contemplated by this
Agreement on the terms and conditions set forth in this Agreement (as the same
may be improved upon in the Auction) open and irrevocable until the earlier of
(i) 5:00 p.m. (prevailing Eastern time) on the date which is five (5) days after
the date of the Sale Hearing (the “Outside Back-up Date”); or (ii) the date of
closing of an Alternative Transaction with the Prevailing Bidder. Following the
Sale Hearing and prior to the Outside Back-up Date, if the Prevailing Bidder
fails to consummate the applicable Alternative Transaction as a result of a
breach or failure to perform on the part of such Prevailing Bidder, the Back-up
Bidder (if the Back-up Bidder is the next highest bidder at the Auction) will be
deemed to have the new prevailing bid, and Seller will be authorized, without
further order of the Bankruptcy Court, to consummate the transactions
contemplated by this Agreement on the terms and conditions set forth in this
Agreement (as the same may be improved upon in the Auction) with the Back-up
Bidder.

(e) The Seller shall promptly serve true and correct copies of the Sale Motion
and all related pleadings in accordance with the Bidding Procedures Order, the
Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Local Rules for
the Bankruptcy Court and any other applicable order of the Bankruptcy Court.

8.2 Sale Order. The Sale Order shall be entered by the Bankruptcy Court
substantially in the form attached hereto as Exhibit C and otherwise in form and
substance reasonably acceptable to Seller and the Purchaser. The Sale Order
shall, among other things, (i) approve, pursuant to Sections 105, 363 and 365 of
the Bankruptcy Code, (A) the execution, delivery and performance by Seller of
this Agreement, (B) the sale of the Purchased Assets to the Purchaser on the
terms set forth herein and free and clear of all Encumbrances (other than
Encumbrances included in the Assumed Liabilities and Permitted Encumbrances),
and (C) the performance by Seller of its respective

 

-28-



--------------------------------------------------------------------------------

obligations under this Agreement; (ii) authorize and empower Seller to assume
and assign to the Purchaser the Assigned Contracts; and (iii) find that
Purchaser is a “good faith” Purchaser within the meaning of Section 363(m) of
the Bankruptcy Code, not a successor to the Seller and grant the Purchaser the
protections of section 363(m) of the Bankruptcy Code. The Purchaser agrees that
it will promptly take such actions as are reasonably requested by Seller to
assist in obtaining Bankruptcy Court approval of the Sale Order, including,
without limitation, furnishing affidavits or other documents or information for
filing with the Bankruptcy Court for purposes, among others, of
(a) demonstrating that the Purchaser is a “good faith” Purchaser under
Section 363(m) of the Bankruptcy Code and (b) establishing adequate assurance of
future performance within the meaning of section 365 of the Bankruptcy Code. In
the event that the Bankruptcy Court’s approval of the Sale Order shall be
appealed, Seller shall use reasonable efforts to defend such appeal.

ARTICLE 9

GENERAL PROVISIONS

9.1 Notices. All notices and other communications under or in connection with
this Agreement shall be in writing and shall be deemed given (a) if delivered
personally (including by overnight express or messenger), upon delivery, (b) if
delivered by registered or certified mail (return receipt requested), upon the
earlier of actual delivery or three days after being mailed, or (c) if given by
telecopy, upon confirmation of transmission by telecopy, in each case to the
parties at the following addresses:

(a) If to the Purchaser, addressed to:

California Financial Partners, Inc.

505 N. Brand Blvd., Suite 1470

Glendale, California 91203

Attention: Harvey H. Jacobson

Telecopy: (818) 550-9155

With a copy to:

Barton, Klugman & Oetting

350 S. Grand Ave., Suite 2200

Los Angeles, CA

Attention: Tom McCurrin and Jeffrey B. Harris

Telecopy: (213) 625-1832

 

-29-



--------------------------------------------------------------------------------

(b) If to Seller , addressed to:

PFF Bancorp, Inc.

1490 N. Claremont Blvd., Suite 100

Claremont, CA 91711

Attention: Kevin McCarthy

Telecopy: (909) 447-2098

With a copy to:

Paul, Hastings, Janofsky & Walker, LLP

191 N. Wacker Dr., Suite 3000

Chicago, IL 60606

Attention: Richard A. Chesley

Telecopy: (312) 499-6050

9.2 Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable such term or provision in any other
jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or enforceable.

9.3 Entire Agreement. This Agreement, including the annexes and schedules
attached hereto and other documents referred to herein, contains the entire
understanding of the parties hereto in respect of its subject matter and
supersedes all prior and contemporaneous agreements and understandings, oral and
written, between the parties with respect to such subject matter.

9.4 Successors and Assigns. This Agreement shall be binding upon the Seller and
Purchaser and, subject to entry of the Bidding Procedures Order (with respect to
the matters covered thereby) and the Sale Order, and inure to the benefit of the
parties and their respective successors and permitted assigns, including,
without limitation, any trustee or estate representative appointed in the
Chapter 11 Case or any successor Chapter 7 case. Nothing in this Agreement shall
create or be deemed to create any third party beneficiary rights in any Person
or entity not a party to this Agreement except as provided below. No assignment
of this Agreement or of any rights or obligations hereunder may be made by
Seller or the Purchaser (by operation of law or otherwise) without the prior
written consent of the other parties hereto and any attempted assignment without
the required consents shall be void; provided, that the Purchaser may assign
their rights and obligations hereunder in whole or in part to one or more wholly
owned Subsidiaries of the Purchaser (each, a “Permitted Assign”) (subject to the
next succeeding sentence). Upon any such permitted assignment, the references in
this

 

-30-



--------------------------------------------------------------------------------

Agreement to the Purchaser shall also apply to any such assignee unless the
context otherwise requires, and shall be binding upon and inure to the benefit
of Purchaser and Seller and their respective successors, heirs and assigns;
provided, however, that Seller may not directly or indirectly transfer or assign
any of Seller’s rights hereunder in whole or in part without the prior written
consent of Purchaser, and any such transfer or assignment without said consent
shall be void, ab initio. Subject to the immediately preceding sentence, and
except as specifically provided in this Agreement, this Agreement is not
intended to benefit, and shall not run to the benefit of or be enforceable by,
any other person or entity other than the parties hereto and their permitted
successors and assigns.

9.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all such counterparts together
shall constitute but one and the same Agreement.

9.6 Recitals, Schedules and Annexes. The recitals, schedules and annexes to this
Agreement are incorporated herein and, by this reference, made a part hereof as
if fully set forth at length herein.

9.7 Construction.

(a) Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

(i) All references in this Agreement to Articles, Sections, Schedules and
Exhibits shall be deemed to refer to Articles, Sections, Schedules and Exhibits
to this Agreement.

(ii) All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.

(iii) The Article, Section and paragraph captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.

(iv) The words “include,” “includes” and “including,” when used herein shall be
deemed in each case to be followed by the words “without limitation” (regardless
or whether such words or similar words actually appear).

(v) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be

 

-31-



--------------------------------------------------------------------------------

excluded. If the last day of such period is not a Business Day, the period in
question shall end on the next succeeding Business Day.

(vi) Any reference in this Agreement to $ shall mean U.S. dollars.

(vii) Any reference in this Agreement to gender shall include all genders, and
words imparting the singular number only shall include the plural and vice
versa.

(viii) The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

(b) The parties hereto agree that they have been represented by legal counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any Law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the party drafting such agreement or document.

(c) Purchaser acknowledges hereby that Seller may not comply with the provisions
of any bulk transfer laws of any jurisdiction in connection with the
transactions contemplated by this Agreement.

9.8 Governing Law. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH FEDERAL BANKRUPTCY LAW, TO THE EXTENT APPLICABLE, AND WHERE
STATE LAW IS IMPLICATED, THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN, WITHOUT
GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE.

9.9 Jurisdiction, Waiver of Jury Trial.

(a) THE BANKRUPTCY COURT WILL HAVE JURISDICTION OVER ANY AND ALL DISPUTES
BETWEEN OR AMONG THE PARTIES, WHETHER IN LAW OR EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY AGREEMENT CONTEMPLATED HEREBY; PROVIDED,
HOWEVER, THAT IF THE BANKRUPTCY COURT IS UNWILLING OR UNABLE TO HEAR ANY SUCH
DISPUTE, THE COURTS OF THE STATE OF DELAWARE AND THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN DELAWARE WILL HAVE SOLE JURISDICTION OVER
ANY AND ALL DISPUTES BETWEEN OR AMONG THE PARTIES, WHETHER IN LAW OR EQUITY,
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY AGREEMENT CONTEMPLATED
HEREBY.

 

-32-



--------------------------------------------------------------------------------

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

9.10 Injunctive Relief. The parties agree that damages at Law may be an
inadequate remedy for the breach of any of the covenants, promises and
agreements contained in this Agreement by the Seller, and, accordingly, the
Purchaser shall be entitled to injunctive relief with respect to any such
breach, including without limitation, specific performance of such covenants,
promises or agreements or an order enjoining the Purchaser from any threatened,
or from the continuation of any actual, breach of the covenants, promises or
agreements contained in this Agreement by the Seller. The rights set forth in
this Section 9.10 shall be in addition to any other rights which the Purchaser
may have at Law or in equity pursuant to this Agreement.

9.11 Expenses

(a) Except as otherwise set forth in this Agreement, each of Seller and
Purchaser shall each bear its own expenses (including attorneys’ fees) incurred
in connection with the negotiation and execution of this Agreement and each
other agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.

(b) If any Party seeks to enforce the terms and provisions of this Agreement,
then the prevailing party in such action shall be entitled to recover from the
non-prevailing Party, in addition to the remedies provided hereunder, all costs
incurred in connection with such action, including reasonable legal fees,
expenses and costs incurred.

9.12 Non Recourse. Except as expressly contemplated by this Agreement, no past,
present or future director, officer, employee, incorporator, member, partner or
equity holder of Seller or the Purchaser shall have any liability for any
obligations or liabilities of Seller or the Purchaser under this Agreement or
Seller’s documents (“Seller’s Documents”) or the Purchaser’s documents
(“Purchaser’s Documents”) of or for any claim based on, in respect of, or by
reason of, the transactions contemplated hereby and thereby.

9.13 Time of the Essence. Time is of the essence in the performance of each of
the obligations of the parties and with respect to all covenants and conditions
to be satisfied by the parties in this Agreement and all documents,
acknowledgments and instruments delivered in connection herewith.

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
has caused this Agreement to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

 

SELLER

PPF BANCORP, INC.,

a Delaware corporation

By:   /s/ Kevin McCarthy  

Kevin McCarthy, President and Chief

Executive Officer

 

PURCHASER

CALIFORNIA FINANCIAL PARTNERS, INC.,

a California corporation

By:   /s/ Harvey Jacobson   Harvey Jacobson, President